Exhibit 10.1
Execution Version
 
THIRD AMENDMENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
February 4, 2011
among
GOODRICH PETROLEUM COMPANY, L.L.C.,
as Borrower,
BNP PARIBAS,
as Administrative Agent,
and
The Lenders Party Hereto
 

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Third Amendment”) dated as of February 4, 2011, is among GOODRICH PETROLEUM
COMPANY, L.L.C., a Louisiana limited liability company (“Borrower”); each of the
undersigned Guarantors (collectively, the “Guarantors”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and the undersigned Lenders.
R E C I T A L S
     A. Borrower, Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of May 5, 2009, as
amended by that First Amendment dated September 22, 2009 and the Second
Amendment dated October 29, 2010 (as amended, the “Credit Agreement”), pursuant
to which the Lenders have made certain loans to and other extensions of credit
on behalf of Borrower.
     B. The Borrower, the Administrative Agent and the Lenders desire to amend
certain provisions of the Credit Agreement.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all article and section references in
this Third Amendment refer to articles and sections of the Credit Agreement.
     Section 2. Amendments to Credit Agreement.
     2.1 Amendment to Section 2.08(c). Section 2.08(c) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension, but in no event later than
the date referred to in the following clauses (ii) and (iii)), (ii) the date
that is five Business Days prior to the Maturity Date and (iii) notwithstanding
the foregoing, if the Maturity Date is August 31, 2011, the close of business
December 31, 2011. For any Letter of Credit which extends beyond a Maturity Date
of August 31, 2011 pursuant to clause (iii) above, on the date which is three
(3) months prior to such Maturity Date, the Borrower shall provide cash
collateral to the relevant Issuing Bank in an amount equal to 105% of the face
amount of all such Letters of Credit then outstanding.”





--------------------------------------------------------------------------------



 



     2.2 Amendment to Section 2.08(j). Section 2.08(j) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
     “(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c) or (iii) the Borrower is required to
provide cash collateral to the relevant Issuing Bank for Letters of Credit which
will expire after a Maturity Date of August 31, 2011 pursuant to
Section 2.08(c)(iii), then the Borrower shall deposit, in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to, in the case of an Event of
Default, the LC Exposure, and in the case of a payment required by
Section 2.08(c)(iii) or Section 3.04(c), the amount of such excess as provided
in Section 2.08(c)(iii) or Section 3.04(c), as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Parent Guarantor or
the Borrower described in Section 10.01(h) or Section 10.01(i). The Borrower
hereby grants to the Administrative Agent, for the benefit of the Issuing Bank
and the Lenders, an exclusive first priority and continuing perfected security
interest in and Lien on such account and all cash, checks, drafts, certificates
and instruments, if any, from time to time deposited or held in such account,
all deposits or wire transfers made thereto, any and all investments purchased
with funds deposited in such account, all interest, dividends, cash,
instruments, financial assets and other Property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of
the foregoing, and all proceeds, products, accessions, rents, profits, income
and benefits therefrom, and any substitutions and replacements therefor. The
Borrower’s obligation to deposit amounts pursuant to this Section 2.08(j) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Parent Guarantor or the Borrower
may now or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
Such deposit shall be held as collateral securing the payment and performance of
the Borrower’s and the Guarantor’s obligations under this Agreement and the
other Loan Documents. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear

2



--------------------------------------------------------------------------------



 



interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower and the Guarantors under
this Agreement or the other Loan Documents. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.”
     2.3 Amendment to Section 9.01(a). Section 9.01(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
     “(a) Interest Coverage Ratio. The Parent Guarantor will not, as of the last
day of any fiscal quarter, beginning with the fiscal quarter ending December 31,
2010, permit its ratio EBITDAX for the period of four fiscal quarters then
ending to Interest Expense for such period to be less than 2.5 to 1.0.”
     Section 3. Conditions Precedent. This Third Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the “Third
Amendment Effective Date”):
     3.1 The Administrative Agent shall have received from the Majority Lenders,
Borrower and the Guarantors, counterparts (in such number as may be requested by
Administrative Agent) of this Third Amendment signed on behalf of such Persons.
     3.2 The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the date hereof, including, to
the extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.
     3.3 No Default shall have occurred and be continuing, after giving effect
to the terms of this Third Amendment.
     3.4 The Administrative Agent shall have received such other documents as
Administrative Agent or special counsel to Administrative Agent may reasonably
request.
     The Administrative Agent is hereby authorized and directed to declare this
Third Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

3



--------------------------------------------------------------------------------



 



     Section 4. Miscellaneous.
     4.1 Confirmation. The provisions of the Credit Agreement, as amended by
this Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.
     4.2 Ratification and Affirmation; Representations and Warranties. Borrower
and each Guarantor hereby (a) acknowledges the terms of this Third Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended or modified hereby, notwithstanding the
amendments and modifications contained herein and (c) represents and warrants to
the Lenders that as of the date hereof, after giving effect to the terms of this
Third Amendment: (i) all of the representations and warranties contained in each
Loan Document to which it is a party are true and correct, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct as of such specified earlier date, (ii) no Default has occurred
and is continuing and (iii) no event, development or circumstance have occurred
which individually or in the aggregate could reasonably be expected to be a
Material Adverse Event.
     4.3 Loan Document. This Third Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
     4.4 Counterparts. This Third Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     4.5 NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
     4.6 GOVERNING LAW. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
[SIGNATURES BEGIN NEXT PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed as of the date first written above.

          BORROWER:   GOODRICH PETROLEUM COMPANY, L.L.C.
      By:   /s/ Michael J. Killelea         Name:   Michael J. Killelea       
Title:   Senior Vice President, General Counsel and Corporate Secretary     
GUARANTOR:   GOODRICH PETROLEUM CORPORATION
      By:   /s/ Jan L. Schott         Name:   Jan L. Schott        Title:  
Senior Vice President and Chief Financial Officer     

Signature Page to Third Amendment to Second A&R Credit Agreement

S-1



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:  BNP PARIBAS, as Administrative Agent and as a
Lender
      By:   /s/ Betsy Jocher         Name:   Betsy Jocher        Title:  
Director            By:   /s/ Courtney Kubesch         Name:   Courtney Kubesch 
      Title:   Vice President     

Signature Page to Third Amendment to Second A&R Credit Agreement

S-2



--------------------------------------------------------------------------------



 



          LENDER:  BANK OF MONTREAL, as a Lender
      By:   /s/ Gumaro Tijerina         Name:   Gumaro Tijerina        Title:  
Director     

Signature Page to Third Amendment to Second A&R Credit Agreement

S-3



--------------------------------------------------------------------------------



 



          LENDER:  COMPASS BANK, as a Lender
      By:   /s/ Spencer Stasney         Name:   Spencer Stasney        Title:  
Vice President     

Signature Page to Third Amendment to Second A&R Credit Agreement

S-4



--------------------------------------------------------------------------------



 



          LENDER:  JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Correne S. Loeffler         Name:   Correne S. Loeffler       
Title:   Vice President     

Signature Page to Third Amendment to Second A&R Credit Agreement

S-5



--------------------------------------------------------------------------------



 



          LENDER:   WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ Douglas L. McDowell         Name:   Douglass L. McDowell       
Title:   Director     

Signature Page to Third Amendment to Second A&R Credit Agreement

S-6



--------------------------------------------------------------------------------



 



          LENDER:   BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Christopher Renyi         Name:   Christopher Renyi       
Title:   Vice President     

Signature Page to Third Amendment to Second A&R Credit Agreement

S-7



--------------------------------------------------------------------------------



 



          LENDER:   ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Don J. McKinnerney         Name:   Don J. McKinnerney       
Title:   Authorized Signatory     

Signature Page to Third Amendment to Second A&R Credit Agreement

S-8